Citation Nr: 1019866	
Decision Date: 05/28/10    Archive Date: 06/09/10	

DOCKET NO.  08-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had 20 years of active service at the time of his 
retirement from the Air Force in August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
VARO in Philadelphia, Pennsylvania, that denied entitlement 
to the benefit sought.  

In an April 2010 statement, the Veteran's treating osteopath 
indicated that he believed that there was a relationship 
between the Veteran's hearing loss and his military service 
or "service related conditions."  The issue for 
consideration by the Board at this time is that of the 
Veteran's entitlement to service connection for tinnitus.  
The question of service connection for hearing loss is 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's bilateral tinnitus is 
related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, he has 
bilateral tinnitus that is related to his many years of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) need not be discussed.  
The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  
Indeed, the Veteran was accorded a personal hearing with a 
Decision Review Officer at the Philadelphia RO in April 2009 
and a hearing before a traveling Veterans Law Judge at the 
Philadelphia RO in April 2010.  Transcripts of the hearing 
proceedings are of record and have been reviewed.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Subsequent manifestations of a chronic disease, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease process 
was incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded there must be:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA.  The 
Secretary shall consider all the information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to a 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no requirement to 
discuss in detail all the evidence submitted by the veteran 
or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and 
relevant evidence, and on what this evidence shows, or fails 
to show on the claim.  The Veteran should not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122, (2000) (the law requires only that the 
Board discuss its reasons for rejecting evidence favorable to 
the veteran).  

Initially, the Board notes that post service treatment 
records confirm that the Veteran currently has bilateral 
tinnitus.  The question for consideration is the etiology of 
that tinnitus, primarily whether it is based on the Veteran's 
claimed in-service noise exposure.  

The Veteran had over 20 years of active service with the Air 
Force.  He has stated that he served primarily as an aircraft 
mechanic for several years and then as a flight engineer.  

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
tinnitus.  

The pertinent post service evidence includes the report of an 
examination by a VA audiologist in December 2007.  The claims 
file was reviewed by the examiner.  The Veteran stated that 
he was exposed to noise from aircraft while in the service.  
He stated that hearing protective devices were provided and 
used for his entire career in the military.  He denied any 
occupational or recreational noise exposure.  With regard to 
this, it was stated "onset was reported as in June 2007 with 
"occurrence is daily, lasting 15-30 minutes."  The examiner 
noted that the Veteran himself reported that the onset of the 
tinnitus was not until June 2007.  The examiner opined that 
any current tinnitus was not caused by or a result of noise 
exposure in service.  As for rationale, the examiner again 
stated that the Veteran indicated that during the examination 
the onset of his tinnitus was about five months prior to 
current examination.  

In testimony at his April 2010 travel board hearing, the 
Veteran testified that he had had ringing in the ears ever 
since service, but he "didn't know what it was."  
(Transcript, page 8).  

Received at the Board later in April 2010 was a statement 
dated that month from an osteopath.  He stated the Veteran 
had been under his care since February 1997.  He reported 
that "based on medical records with a reasonable degree of 
medical certainty there exists a relationship between [the 
Veteran] hearing loss and his military service or service 
related conditions."  

After weighing the evidence of record and resolving all 
reasonable doubt in the favor of the Veteran, the Board finds 
that the evidence is at least in relative equipoise with 
regard to whether the Veteran has tinnitus that is related to 
his military service.  For the Veteran to be successful in 
his claim, he needs to show only that it is at least as 
likely as not that his current tinnitus is related to his 
many years of active service.  See 38 U.S.C.A. § 5107(b).  
The Board finds that this standard has been met in the 
instant case.  In making this determination, the Board has 
not attempted to make an independent medical determination; 
rather, it is weighing the evidence of record and making a 
determination as to the probative value of the evidence.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  

While the Veteran indicated at the time of the 2007 
examination that his tinnitus had been of recent onset, at 
the time of the hearing with a Veterans Law Judge in 
April 2010, he stated that he had had ringing in the ears 
ever since active service.  He testified that almost all of 
his service of more than 20 years was spent in and around 
airplanes and the Board readily acknowledges he was exposed 
to acoustic trauma during his many years of active service.  
Given the nature of his duties in service and resolving all 
reasonable doubt in his favor, the Board finds that he has 
tinnitus that is related to his active service.  


ORDER

Service connection for tinnitus is allowed.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


